DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
Election/Restrictions
Newly submitted claim 37 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The three lobe structure is drawn to a non-elected species fig. 10-13.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 37 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 27, 28, 30, 31-36, 38, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilles (WO2011/103879, a copy provided by the applicant 03/18/2020) in view of Sullivan (5,087,197).
Gilles discloses a method of designing a dental model comprising: generating a jaw component 401 (fig. 4a-4b) designed to represent a portion of a patient's jaw and defining a socket 407 extending though the jaw component; digitally generating at least one dental structure component   402/405 to be demountably attachable to the jaw component, the at least one dental structure component designed to have a first plurality of material layers and representing at least one dental structure in the portion of the patient's jaw (e.g. 3d printed; page 4, line 4) and; digitally generating on the at least one dental structure component, a shaft 405 shaped to be inserted into the socket of the jaw component along an insertion direction; but fail to teach the shaft having a projection portion and corresponding recess for friction fit, the projection portion protruding distally from the shaft and wherein the projection portion comprises a distal surface that aligns with a distal external surface of the jaw component adjacent to the socket to allow for verification of insertion depth and that the at least one dental structure component is properly positioned along the insertion direction for the at least one dental structure component and digitally generating a plurality of locally protruding portions on the shaft and extending along the insertion direction of the shaft so as to form an interface between the at least one dental structure component and the jaw component when the at least one dental structure component is inserted into the socket of the jaw component; however, Sullivan teaches a dental model 10 having a shaft with a projection portion 24 extending in the insertion direction and a corresponding recess 42 for snap lock, the projection portion protruding distally from the shaft and wherein the projection portion comprises a distal surface that aligns with a distal external surface of the jaw component (fig. 3) adjacent to the socket to allow/capable for verification of insertion depth and that the at least one dental structure component is properly positioned along the insertion direction for the at least one dental structure component
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gilles by providing the projection portion on the shaft as taught by Sullivan in order to provide alignment of the shaft with the jaw component and to realize the depth of the shaft when inserted. The orientation of the first plurality of material layers are not perpendicular to the insertion direction as they are 3D printed similar to the applicant’s invention; the jaw component is made from a different material than the dental component (page 64, para 51); see interface/friction fitting page 17. 
Response to Arguments
Applicant's arguments filed 06/22/2020 have been fully considered but they are not persuasive. Regarding the newly amended limitations, it is noted that Sullivan teaches the projection portion and corresponding recess as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772